                 Case 2:20-mj-00391-BAT Document 1 Filed 07/01/20 Page 1 of 4
 PROB 12C                                                                                 Report Date: June 10, 2020
(6/16)

                                        United States District Court                                    FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                                Jun 10, 2020
                                         Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Charles Dewight Rogers                    Case Number: 0980 2:17CR00035-WFN-2
 Address of Offender: 2311 East Rich Avenue, Spokane, Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen. Senior U.S. District Judge
 Date of Original Sentence: October 6, 2017
 Original Offense:        Uttering Counterfeit Obligations or Securities, 18 U.S.C. § 472
 Original Sentence:       Prison - 25 Months;                Type of Supervision: Supervised Release
                          TSR - 36 Months
 Asst. U.S. Attorney:     Patrick J. Cashman                 Date Supervision Commenced: November 1, 2019
 Defense Attorney:        Federal Public Defender            Date Supervision Expires: October 31, 2022


                                          PETITIONING THE COURT

                To issue a WARRANT.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition #13: You must follow the instructions of the probation officer related
                        to the conditions of supervision.

                        Supporting Evidence: Mr. Rogers is alleged to have violated standard condition number
                        13 by failing to contact the undersigned officer as directed on June 8 and 9, 2020, and by
                        failing to report for urinalysis testing as directed on June 8, 2020.

                        On November 4, 2019, Mr. Rogers signed his conditions relative to case number
                        2:17CR00035-WFN-2, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Rogers was made aware by his U.S. probation officer that he was required
                        to follow all instructions of the undersigned officer related to his conditions of supervised
                        release.

                        Specifically, on June 5, 2020, the undersigned officer received notification from Pioneer
                        Human Services in Spokane that the client had failed to attend random urinalysis testing
                        when his assigned color was previously called on June 4, 2020. In response to the missed
                        appointment, the client was sent a text message by the undersigned officer requesting a
                        return call from the client; however, the client subsequently failed to respond to the message.
              Case 2:20-mj-00391-BAT Document 1 Filed 07/01/20 Page 2 of 4
Prob12C
Re: Rogers, Charles Dewight
June 10, 2020
Page 2

                     On June 8, 2020, the undersigned officer attempted a phone call to the client and
                     immediately received the client’s voice mail. A voice mail was left for the client both
                     directing him to contact the undersigned officer telephonically on the day in question, and
                     to report for urinalysis testing with Pioneer Human Services given his previously missed
                     appointment. Mr. Rogers was then sent a text message with the same set of instructions and
                     directing the client to contact this officer as soon as he was able to do so. Mr. Rogers
                     subsequently failed to contact the undersigned officer or report for urinalysis testing as
                     directed on the day in question.

                     On June 9, 2020, the undersigned officer again left a voice mail for the client directing him
                     to contact the undersigned officer prior to the close of business; however, no response has
                     been received from the client. In addition, voice mails left by the undersigned officer for the
                     client’s previous sponsors have since gone without response. As a result, the client’s current
                     whereabouts and level of compliance with his conditions of supervised release as previously
                     ordered by the Court is unknown.
          2          Special Condition #6: You must abstain from the use of illegal controlled substances, and
                     must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                     no more than 6 tests per month, in order to confirm continued abstinence from these
                     substances.

                     Supporting Evidence: Mr. Rogers is alleged to have violated special condition number 6
                     by failing to submit to random urinalysis testing with Pioneer Human Services in Spokane
                     on June 4, 2020, when his assigned color was called by the provider.

                     On November 4, 2019, Mr. Rogers signed his conditions relative to case number
                     2:17CR00035-WFN-2, indicating he understood all conditions as ordered by the Court.
                     Specifically, Mr. Rogers was made aware by his U.S. probation officer that he was required
                     to submit to urinalysis testing as required, to include daily calling into a urinalysis color line,
                     and then reporting for testing when his assigned color was called.

                     Specifically, on June 5, 2020, the undersigned officer received notification from Pioneer
                     Human Services in Spokane that the client had failed to attend random urinalysis testing
                     when his assigned color was called on June 4, 2020. Mr. Rogers has since failed to respond
                     to multiple voice mails and text messages directing the client to contact the undersigned
                     officer, and as a result his current whereabouts and circumstances are unknown.

The U.S. Probation Office respectfully recommends the Court issue a WARRANT requiring the offender to appear
to answer to the allegation(s) contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:       June 10, 2020
                                                                               s/Chris Heinen
                                                                               Chris Heinen
                                                                               U.S. Probation Officer
              Case 2:20-mj-00391-BAT Document 1 Filed 07/01/20 Page 3 of 4
Prob12C
Re: Rogers, Charles Dewight
June 10, 2020
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                         Signature of Judicial Officer

                                                          6/10/2020
                                                         Date
                          Case 2:20-mj-00391-BAT Document 1 Filed 07/01/20 Page 4 of 4
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Eastern District
                                                 __________  Districtof of
                                                                        Washington
                                                                           __________

                  United States of America
                             v.                                     )
                                                                    )        Case No.    2:17CR00035-WFN-2
                    Charles Dewight Rogers                          )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                         Charles Dewight Rogers                                           ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment              ’ Superseding Indictment         ’ Information        ’ Superseding Information             ’ Complaint
’ Probation Violation Petition              ✔ Supervised Release Violation Petition
                                            ’                                             ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  See petition and order filed 6/10/2020.




Date: Jun 10, 2020, 4:07 pm
                                                                                           Issuing officer’s signature

City and state:      Spokane, Washington                                         Sean F. McAvoy, Clerk of Court/DCE
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
